United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2586
                                    ___________

Marquez A. Miller,                      *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Henrietta Washington; Mac Kennedy; * Eastern District of Arkansas.
D. Thomas; James Byers; Shirley         *
Jordan; Larry D. Jordan; Carlos         * [UNPUBLISHED]
Vowell; Albert Harris; Clifford Terry, *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: November 4 1998
                              Filed: December 4, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Marquez A. Miller appeals following the district court’s1 denial
of his Federal Rule of Civil Procedure 60(b) motion seeking relief from the court’s
judgment dismissing his 42 U.S.C. § 1983 action without prejudice for failing to
exhaust administrative remedies, and the court’s additional denial of his Federal Rule


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
of Civil Procedure 62(b) motion seeking to stay that judgment. Miller did not timely
appeal the underlying judgment so we review only the district court’s ruling on the
post-judgment motions. See Fed R. App. P. 4(a)(4); Sanders v. Clemco Indus., 862
F.2d 161, 168 (8th Cir. 1988). After a careful review of the record and the parties’
submissions, we conclude the district court did not abuse its discretion in refusing to
grant the motions. See Fed. R. Civ. P. 62(b) (in its discretion court may stay the
execution of judgment); Baxter Int’l, Inc., v. Morris, 11 F.3d 90, 92 (8th Cir. 1993)
(standard of review for denial of Rule 60(b) motion).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-